Name: Commission Regulation (EEC) No 3654/85 of 23 December 1985 derogating for the first quarter of 1986 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 24 . 12. 85 Official Journal of the European Communities No L 348/23 COMMISSION REGULATION (EEC) No 3654/85 of 23 December 1985 derogating for the first quarter of 1986 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 Article 15 of Regulation (EEC) No 2377/80 notwithstand ­ ing,  no application for a licence may be lodged in respect of the arrangements referred to in Articles 9 to 11 of Regulation (EEC) No 2377/80,  the information provided for in Article 15 (4) of the said Regulation shall not be communicated . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 1 5 (2) thereof, Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles 9 to 1 1 of Commission Regulation (EEC) No 2377/80 (2), as last amended by Regulation (EEC) No 552/85 (3), have not yet been decided by the Council for 1986 whereas, conse ­ quently, it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging appli ­ cations and for the granting of licences within the frame ­ work of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 241 , 13 . 9 . 1980, p . 5 . 0 OJ No L 63, 2 . 3 . 1985, p . 13 .